RUBY TUESDAY, INC.

HEALTH SAVINGS ACCOUNT PLAN

 

THIS INDENTURE is made as of this 31st day of December, 2007, by RUBY TUESDAY,
INC. (the “Primary Sponsor”).

 

INTRODUCTION

 

The Primary Sponsor maintains the Ruby Tuesday, Inc. Cafeteria Plan (the “Old
Cafeteria Plan”), under an indenture dated July 1, 2000. The Primary Sponsor
also maintains the Ruby Tuesday, Inc. Flexible Spending Plan (the “Old Flex
Plan”), effective January 1, 2002.

 

The Primary Sponsor wishes to consolidate the Old Cafeteria Plan and the Old
Flex Plan into two separate plans, with one plan providing for contributions to
health savings accounts and the other plan not providing for such contributions.
The Primary Sponsor wishes to name the plan providing for contributions to
health savings accounts the Ruby Tuesday, Inc. Health Savings Account Plan (the
“Plan”) and wishes to update the Plan for changes in the law.

 

This Plan is intended meet the requirements of Section 105 and Section 125 of
the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, the Primary Sponsor does hereby establish the Plan, effective
January 1, 2008, as follows:

 

--------------------------------------------------------------------------------



RUBY TUESDAY, INC.

HEALTH SAVINGS ACCOUNT PLAN

 

TABLE OF CONTENTS

 

 

PAGE

 

 

 

SECTION 1

DEFINITIONS

1

 

 

 

SECTION 2

PARTICIPATION

5

 

 

 

2.1

DATE OF PARTICIPATION

5

2.2

CESSATION OF PARTICIPATION

5

2.3

FORMER PARTICIPANTS

6

2.4

CONTINUATION COVERAGE

6

 

 

 

SECTION 3

ELECTIONS

6

 

 

 

3.1

ELECTION FOR INSURANCE COVERAGE

6

3.2

ELECTIONS FOR EXPENSE ACCOUNT OR HEALTH SAVINGS CONTRIBUTIONS

7

3.3

REVOCATION OR MODIFICATIONS OF ELECTIONS

8

3.4

REJECTION OF ELECTIONS

11

 

 

 

SECTION 4

VISION AND DENTAL CARE EXPENSE ACCOUNT

11

 

 

 

4.1

ESTABLISHMENT OF VISION AND DENTAL CARE EXPENSE ACCOUNTS

11

4.2

BENEFITS PAYABLE FROM VISION AND DENTAL CARE EXPENSE ACCOUNTS

12

4.3

PAYMENT OF CLAIMS

12

4.4

NO REIMBURSEMENTS IN EXCESS OF ACCOUNT

12

4.5

SUBMISSION OF CLAIMS FOR QUALIFYING VISION AND DENTAL CARE EXPENSES

12

4.6

TIME LIMIT FOR CLAIMING BENEFITS

13

4.7

FORFEITURE OF ACCOUNTS

13

 

 

 

SECTION 5

ADMINISTRATION

13

 

 

 

5.1

ADMINISTRATIVE POWERS AND DUTIES

13

5.2

APPOINTMENT OF PLAN ADMINISTRATOR

14

5.3

APPEALS FIDUCIARY

14

5.4

DELEGATION OF RESPONSIBILITIES

14

5.5

EXAMINATION OF RECORDS

15

5.6

RELIANCE ON TABLES, ETC.

15

5.7

CLAIMS PROCEDURE

15

5.8

REVIEW OF DENIED CLAIM

16

5.9

CLAIMS AND REVIEW PROCEDURE FOR INSURED BENEFITS

18

5.10

PROHIBITION OF DISCRIMINATION

18

 

 

 

SECTION 6

AMENDMENT OR TERMINATION

18

 

 

 

6.1

AMENDMENT OF PLAN

18

6.2

TERMINATION OF PLAN

18

6.3

PRESERVATION OF RIGHTS

19

 

 

 

SECTION 7

ADOPTION OF PLAN BY AFFILIATES

19

 

 

 

SECTION 8

MISCELLANEOUS

19

 

 

 

8.1

COMMUNICATION TO ELIGIBLE EMPLOYEES

19

8.2

NO EMPLOYMENT RIGHTS CREATED

19

8.3

LEGALLY ENFORCEABLE

19

 

 

(i)

 

--------------------------------------------------------------------------------



 

8.4

UNFUNDED PLAN

19

8.5

NONALIENATION

19

8.6

NO GUARANTEE OF TAX CONSEQUENCES

20

8.7

NOTICE OF ADDRESS

20

8.8

INDEMNIFICATION OF FIDUCIARIES

20

8.9

INDEMNIFICATION OF PLAN SPONSOR BY PARTICIPANTS

20

8.10

TITLES AND HEADINGS

20

8.11

GENDER AND NUMBER

20

8.12

APPLICABLE LAW

20

 

 

 

SECTION 9

HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996

21

 

 

 

9.1

COMPLIANCE

21

9.2

DISCLOSURE OF SUMMARY HEALTH INFORMATION TO THE PLAN SPONSOR

21

9.3

DISCLOSURE OF PROTECTED HEALTH INFORMATION TO THE PLAN SPONSOR FOR THE PLAN
ADMINISTRATION PURPOSES

21

9.4

DISCLOSURE OF CERTAIN ENROLLMENT INFORMATION TO THE PLAN SPONSOR

23

9.5

DISCLOSURE OF PHI TO OBTAIN STOP-LOSS OR EXCESS LOSS COVERAGE

23

9.6

OTHER DISCLOSURES AND USES OF PHI

23

9.7

DISCLOSURE OF ELECTRONIC PHI TO THE PLAN SPONSOR FOR PLAN ADMINISTRATION
PURPOSES

23

 

 

(ii)

 

--------------------------------------------------------------------------------



SECTION 1   

DEFINITIONS

 

1.1       “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations, within the meaning of Section 414(b) of the
Code, as is a Plan Sponsor; (b) any other trade or business (whether or not
incorporated) under common control, within the meaning of Section 414(c) of the
Code, with a Plan Sponsor; (c) any corporation, partnership or organization
which is a member of an affiliated service group, within the meaning of
Section 414(m) of the Code, with a Plan Sponsor; and (d) any other entity
required to be aggregated with a Plan Sponsor pursuant to regulations under
Section 414(o) of the Code. 

1.2       “Appeals Fiduciary” means an individual or group of individuals
appointed to review appeals of claims for benefits under the Vision and Dental
Care Expense Account made pursuant to Section 5.8.

1.3       “Benefit Package Option” means each specific benefit paid for under
the Plan as the result of a Participant’s election.

1.4       “Code” means the Internal Revenue Code of 1986, as amended.

 

1.5       “Compensation” means wages, within the meaning of Code
Section 3401(a), paid or made available to a person, after he becomes a
Participant, for personal services rendered in the course of employment with the
Plan Sponsor.

 

1.6       “Dependent” means any Eligible Employee’s dependent, within the
meaning of Code Section 152 (without regard to subsections (b)(1), (b)(2), and
(d)(1)(B) thereof).

 

1.7       “Effective Date” means, as to the Primary Sponsor, January 1, 2008,
and as to each other Plan Sponsor which adopts the Plan, the date designated as
such by the adopting Plan Sponsor. 

 

1.8       “Eligible Employee” means

 

(a)       with respect to a Participating Plan, an Employee of a Plan Sponsor
who is covered or eligible for coverage under such Participating Plan, but only
with respect to such plan or plans as the Plan Sponsor may designate by
resolution for inclusion under this Plan; and

(b)       with respect to the Vision and Dental Care Expense Account or making
Health Savings Contributions, each Employee of a Plan Sponsor.

 

1.9       “Employee” means each person who is employed by a Plan Sponsor in the
legal relationship of employer and employee and not in the relationship of
independent contractor or leased employee and whose wages from the Plan Sponsor
are subject to withholding as evidenced by Form W-2 or its successor. The term
“Employee” does not include an individual who is employed by a Plan Sponsor as a
leased employee or independent contractor and is subsequently determined by the
Plan Sponsor, the Internal Revenue Service, the

 

--------------------------------------------------------------------------------



Department of Labor or a court of competent jurisdiction to be a common law
employee of the Plan Sponsor for any period prior to such determination. The
term “Employee” also excludes any employee covered by a collective bargaining
agreement if benefits were the subject of good faith bargaining and the Plan
Sponsor and such collective bargaining unit have not bargained that the unit
will be covered by the Plan.

 

1.10     “Governmental or Educational Institution Program” shall include the
following:

 

(a)       a state’s children’s health insurance program under Title XXI of the
Social Security Act;

(b)       a medical care program of an Indian Tribal government (as defined in
Code Section 7701(a)(40)), the Indian Health Service, or a tribal organization;

(c)       A state health benefits risk pool; or

(d)       A foreign government group health plan.

 

1.11     “Grace Period” means with respect to any Plan Year of a Vision and
Dental Care Expense Account, the two and one-half (2 ½) month period after the
expiration of such Plan Year.

 

1.12     “Health Savings Account” means an account established pursuant to
Section 223(d) of the Code that is acceptable to the Plan Administrator.

1.13     “Health Savings Contributions” means an election by a Participant on a
pre-tax basis for salary reduction where such reduction is contributed to a
Health Savings Account.

1.14     “High Deductible Health Plan” means a health plan designated by the
Plan Administrator that meets the definition of a high deductible health plan
under Section 223(c)(2) of the Code.

1.15     “Highly Compensated Employee” means a Participant who is a “highly
compensated employee” as defined in Code Section 125(e)(3) or regulations issued
thereunder, except that, for purposes of Section 3.4, Highly Compensated
Employee shall be determined pursuant to Code Section 105(h)(5) or Code Section
414(q), as applicable.

1.16     “HIPAA” means the Health Insurance Portability and Accountability Act
of 1996, as amended from time to time. References to HIPAA includes any
comparable or succeeding law which amends, replaces, or supplements the
provisions of the HIPAA as in effect as of the Effective Date.

1.17     “HSA Eligible Employee” means an Eligible Employee who:

 

(a)       is covered under the High Deductible Health Plan;

 

 

2

 

--------------------------------------------------------------------------------



(b)       is not covered under any other health plan and/or a health flexible
spending arrangement within the meaning of Code Section 125 (a “Health FSA”)
(other than a health plan or Health FSA that provides for certain coverage that
is disregarded under Code Section 223(c)(1)(B) or a Health FSA that only
provides for reimbursement after the deductible for the High Deductible Health
Plan has been satisfied); and

 

(c)       certifies, in a process determined by the Plan Administrator, that he
is not covered under any other health plan and/or Health FSA that is prohibited
by Subsection (b).

 

For purposes of this Section 1.17, an Eligible Employee will not be considered
to be covered under a Health FSA if such Eligible Employee either had a zero
dollar balance in such Health FSA, determined on a cash basis, as of the end of
the Plan Year to which the Grace Period applies or elects on or before the last
day of such Plan Year to have the remaining balance in his Health FSA
contributed to his Health Savings Account in accordance with IRS Notice 2007-22
or any successor guidance under Code Section 125.

 

1.18     “Insurance Coverage” means any payment of any contribution toward
premiums or other payments which are required on behalf of the Participant to
obtain coverage for the Participant, his spouse and/or Dependents under the
Participating Plans for the Plan Year.

 

1.19     “Key Employee” means a Participant who is a “key employee” as defined
in Code Section 416(i)(1).

 

1.20     “Loss of Coverage” means (a) a complete loss of coverage under the
Benefit Package Option or other coverage (including the elimination of a Benefit
Package Option or the individual losing all coverage under the option by reason
of an overall lifetime or annual limitation); (b) a substantial decrease in the
medical care providers available under the option (such as a major hospital
ceasing to be a member of a preferred provider network or a substantial decrease
in the physicians participating in a preferred provider network); (c) a
reduction in the benefits for a specific type of medical condition or treatment
with respect to which the Participant or the Participant’s spouse or Dependent
is currently in the course of treatment; or (d) any other similar fundamental
loss of coverage.

 

1.21     “Participant” means any Eligible Employee or former Eligible Employee
who has elected to participate in the Plan in accordance with the terms of the
Plan, for so long as his participation has not ceased.

 

1.22     “Participating Plans” means the group health, dental, vision,
group-term life insurance, accidental death and dismemberment, short-term
disability and/or long-term disability plans which shall be maintained by a Plan
Sponsor from time to time; provided that any such group health plan must be a
High Deductible Health Plan.

 

1.23     “Plan” means the Ruby Tuesday, Inc. Health Savings Account Plan.

 

3

 

--------------------------------------------------------------------------------



1.24     “Plan Administrator” means the Primary Sponsor, unless the Primary
Sponsor selects another person, committee or entity in accordance with Section
5.2 to administer the Plan.

 

1.25     “Plan Sponsor” means, individually, the Primary Sponsor or any
successor thereto and each Affiliate or other trade or business which has
adopted the Plan in the manner set forth in Section 7.

 

1.26     “Plan Year” means;

 

(a)       with respect to a Participating Plan,

(1)       for periods before July 1, 2007, the period beginning July 1 and
ending June 30;

(2)       for the period commencing July 1, 2007, the period beginning July 1,
2007 and ending December 31, 2007; and

(3)       effective January 1, 2008, the calendar year; and

(b)       with respect to any Benefit Package Option that is not a Participating
Plan, the calendar year.

 

In the event a Participant commences participation during a Plan Year, the
initial coverage period shall be that portion of the Plan Year commencing on the
effective date of the Participant’s participation pursuant to Section 2.1 and
ending on the last day of the Plan Year.

 

1.27     “Qualifying Vision and Dental Care Expenses”

 

(a)       means amounts paid by a Participant for diagnosis, cure, mitigation,
treatment or prevention of disease, relating to vision or dental care.

 

(b)       means transportation primarily for and essential to medical care
referred to in Subsection (a) above.

 

(c)       shall not include expenses incurred prior to the date of an Eligible
Employee’s enrollment in the Plan or after the end of the Plan Year (except to
the extent of expenses incurred during an applicable Grace Period) or expenses
including but not limited to the expenses described below:

 

(1)       Cosmetic surgery, unless necessary to improve a deformity arising from
or directly related to a congenital abnormality, a personal injury resulting
from an accident or trauma, or a disfiguring disease;

 

(2)       Any expenses incurred in connection with an illegal operation or
treatment; and

 

4

 

--------------------------------------------------------------------------------



(3)       Premiums paid for health insurance including premiums paid for health
coverage under a plan maintained by the employer of the Participant’s spouse or
Dependent.

 

1.28     “Unpaid Leave Under the Family and Medical Leave Act” means a family or
medical leave of absence pursuant to the Family and Medical Leave Act of 1993,
as approved by a Plan Sponsor.

 

1.29     “Vision and Dental Care Expense Account” means an account established
pursuant to Section 4 of the Plan which shall reflect the dollar amount of any
before-tax contributions and after-tax contributions (if the Participant elects
continuation coverage under Code Section 4980B) elected by the Participant to be
applied towards reimbursement of Qualifying Vision and Dental Care Expenses.

 

SECTION 2

PARTICIPATION

 

2.1       Date of Participation. Except as otherwise provided in Section 2.3,
each Eligible Employee of a Plan Sponsor shall become a Participant under the
Plan:

 

(a)       with respect to any Participating Plan, on the first date the Eligible
Employee satisfies the enrollment requirements as set forth in Plan Section 3.1;

 

(b)       with respect to Health Savings Contributions, on the first day of the
month coinciding with or following the date the Eligible Employee is an HSA
Eligible Employee; and

 

(c)       with respect to the Vision and Dental Care Expense Account on the
first date following the completion of ninety (90) days of continuous employment
with a Plan Sponsor; provided that the Eligible Employee satisfies the
enrollment requirements set forth in Plan Section 3.2 on such date.

 

2.2       Cessation of Participation. Participation in the Plan shall cease
effective as of the earliest of:

 

(a)       the date the Participant’s elections under Plan Section 3 expire or
terminate;

 

(b)       the date on which a Participant’s elections under Section 3 are all
revoked;

 

(c)       the date the Participant ceases to be an Eligible Employee for any
reason (including, but not limited to, lay-off, strike, retirement, termination
or death), except as otherwise provided in Plan Section 2.4; or

 

(d)       the date the Plan terminates.

 

 

5

 

--------------------------------------------------------------------------------



2.3       Former Participants. If a person who has met the eligibility
requirements of the Plan ceases to be a Participant because he is no longer an
Employee of a Plan Sponsor and is subsequently reemployed by a Plan Sponsor, or
because he ceases to be an Eligible Employee and subsequently meets the
eligibility requirements of the Plan, the Employee shall again become a
Participant as of the later of the date he:

 

(a)       recommences service with the Plan Sponsor as an Eligible Employee; or

 

(b)       makes an election in accordance with Section 3 herein.

 

Notwithstanding the preceding, if a former Participant ceases to be a
Participant because he fails to make the required contributions, such former
Participant shall not again be eligible to be a Participant until the next Plan
Year.

 

2.4       Continuation Coverage.

 

(a)       Notwithstanding anything to the contrary contained in this Plan, a
Participant and any qualified beneficiary (as defined by Code Section
4980B(g)(1)) of a Participant shall have the option to elect continuation
coverage in the portion of the Plan relating to Vision and Dental Care Expense
Accounts upon the occurrence of a “qualifying event” within the meaning of Code
Section 4980B(f)(3), to the extent such election is consistent with Code Section
125. If elected, the continuation coverage shall consist of coverage identical
to that provided under the Plan to a similarly situated person whose coverage
has not been terminated as a result of a “qualifying event”; provided, however,
that any election may not be revoked or modified after the beginning of the
period for which it is effective. The timing, length, cost and methods of making
an election pursuant to this Plan Section 2.4 shall be governed by the
provisions of Code Section 4980B and relevant proposed or final Treasury
Regulations.

 

(b)       Notwithstanding anything to the contrary contained in this Plan, if a
Participant leaves service with a Plan Sponsor due to military leave with the
“uniformed services”, as defined in the Uniformed Services Employment and
Reemployment Rights Act of 1994 and the regulations thereunder (“USERRA”), such
Participant may be eligible for continuation coverage as provided by, and
subject to the rules, restrictions, and limitations in, USERRA.

 

SECTION 3

ELECTIONS

 

3.1       Election for Insurance Coverage. To become a Participant, each
Eligible Employee must make an initial election for Insurance Coverage on a
pre-tax basis for the Plan Year at the time and in the manner required by the
Plan Administrator. Any election under this Plan Section 3.1 shall be effective
as of the date of eligibility indicated in the Participating Plans. Each
Participant shall be deemed to have made an affirmative election under this
Section with

 

6

 

--------------------------------------------------------------------------------



respect to each succeeding Plan Year in which he participates in the
Participating Plans as an Eligible Employee unless such Participant elects
otherwise in writing delivered to the Plan Administrator before the first day of
each such succeeding Plan Year. Upon an election under this Section, each
Participant’s Compensation shall be reduced in approximately pro rata amounts
(or, for Participants who are on Unpaid Leave Under the Family and Medical Leave
Policy of the Plan Sponsor, in such amounts as may be agreed to by the
Participant and the Plan Administrator), each pay period by the amount of
Insurance Coverage and that amount shall be applied by the Plan Sponsor toward
providing Insurance Coverage, subject to the limitations contained herein. An
Eligible Employee who fails to make a timely initial election under this Section
3.1 shall be deemed to have elected, and will be automatically enrolled in
coverage under such plans or programs as may be designated by the Plan
Administrator from time to time at a level covering only the Eligible Employee.

 

3.2       Elections for Expense Account or Health Savings Contributions.

 

(a)       Election for Vision and Dental Care Expense Account. Prior to the
first day of each Plan Year, a Participant may elect to receive reimbursement
for Qualifying Vision and Dental Care Expenses by making an election on a
pre-tax basis for a salary reduction in the manner required by, and before the
deadline designated by, the Plan Administrator. Any Eligible Employee who
becomes a Participant in the Vision and Dental Care Expense Account on or after
the first day of that same Plan Year may elect to receive reimbursement for
Qualifying Vision and Dental Care Expenses for the remainder of the Plan Year by
making an election for a salary reduction in the manner required by, and before
the deadline designated by, the Plan Administrator. Such elections shall be
effective as of the first day of the next following pay period after the
election is made following date of hire. Subject to the conditions and
limitations of this Plan, each Plan Year the Participant may elect to have an
amount no less than an amount designated by the Plan Administrator from time to
time and no greater than $4,000 allocated to a Vision and Dental Care Expense
Account established and maintained for the Participant instead of receiving that
amount as cash compensation. If the Eligible Employee is hired by the Plan
Sponsor on or after the first day of that same Plan Year, such Eligible Employee
may still elect the maximum amount that can be elected under the this paragraph.
Each Participant’s Compensation shall be reduced in approximately equal amounts
each pay period by the amount elected pursuant to this Section 3.2(a) divided by
the number of pay periods during the Plan Year and that amount shall be applied
by the Plan Sponsor to such Participant’s Vision and Dental Care Expense Account
pursuant to Section 4.

 

(b)       Election for Health Savings Contributions to a Health Savings Account.

 

(1)       Prior to the first day of each Plan Year, a Participant may elect to
make Health Savings Contributions by making an election in the manner required
by, and before the deadline designated by, the Plan Administrator. Any Eligible
Employee who becomes a Participant by electing to make Health Savings
Contributions on or after the first day of that same Plan Year may elect to make
Health Savings Contributions for the remainder of the Plan Year by making such

 

7

 

--------------------------------------------------------------------------------



election in the manner required by, and before the deadline designated by, the
Plan Administrator. Such elections shall be effective as of the first day of the
next following pay period after the election is made following date of hire.
Subject to the conditions and limitations of this Plan, each Plan Year, the
Participant may elect to have the amount of his Health Savings Contribution be
no more than $2,900 (for 2008) per year for individuals, $5,800 (for 2008) per
year for families, (which amounts may be adjusted annually by the Secretary of
the Treasury for changes in the cost of living) instead of receiving cash
compensation. Each Participant’s Compensation shall be reduced in approximately
equal amounts each pay period by the amount elected pursuant to this Section
3.2(b) divided by the number of pay periods during the Plan Year and that amount
shall be deposited in Participant’s Health Savings Account. If the Eligible
Employee becomes a Participant on or after the first day of a Plan Year by
electing to make Health Savings Contributions, the maximum amount that can be
elected under this paragraph shall be prorated based on the number of months
remaining in the Plan Year divided by 12. In order to be eligible for this
option, a Participant must be an HSA Eligible Employee.

 

(2)       Notwithstanding Section 3.3, any Employee who becomes an HSA Eligible
Employee during a Plan Year and a Participant who has elected to make Health
Savings Contributions for a Plan Year may make a prospective election to
commence or change, as applicable, the amount of his Health Savings
Contributions for the remainder of such Plan Year. Such election may be made in
in any month during such Plan Year, subject to the maximum dollar limit in
paragraph (1). Any Participant who ceases to be an HSA Eligible Employee during
the Plan Year may revoke his election to make Health Savings Contributions. Any
election under this paragraph (2) will be effective as of the next pay period
following such election.

 

3.3       Revocation or Modifications of Elections. No election once made may be
revoked or modified, except as provided in this Section 3.3. Any revocation or
modification of an election under Section 3.3 shall be in writing and shall be
delivered to the Plan Administrator within the thirty (30) day period following
the date of the circumstances permitting the revocation or modification. Any
revocation or modification shall become effective as of the first day of the
next following pay period after which it is received. Elections may be further
restricted by insurance policies or agreements between a Plan Sponsor and
insurance carriers. Whether any particular circumstance permits a modification
or revocation under this Section 3.3 will be construed by the Plan Administrator
in a manner consistent with Treasury Regulations Section 1.125-4 or any
successor regulation. Notwithstanding any other provision of the Plan, a
Participant may revoke or modify an election for Insurance Coverage(s) under
other circumstances as permitted by the Plan Administrator pursuant to Code
Section 125 and any guidance issued thereunder. Any revocation or modification
of an election under this Section 3.3 shall be permitted under the Plan only if
the revocation or modification is on account of and is consistent with the
change in circumstances permitting the revocation or modification. Subject to
the foregoing, a Participant may revoke or modify an existing election only upon
the occurrence of any of the following events:

 

8

 

--------------------------------------------------------------------------------



 

(a)       with respect solely to Insurance Coverage or the Vision and Dental
Care Expense Account, any event which gives the Participant special enrollment
rights under Code Section 9801(f) and any available guidance issued thereunder;

 

(b)       with respect solely to Insurance Coverage or the Vision and Dental
Care Expense Account, the issuance of a judgment, decree or order resulting from
a divorce, legal separation, annulment or change in legal custody that requires
such coverage to be provided to a Participant’s Dependent child or foster child,
provided that such coverage must actually be provided to the Dependent child or
foster child;

 

(c)       with respect solely to Insurance Coverage or the Vision and Dental
Care Expense Account, a Participant or a Participant’s spouse and/or Dependents
becomes eligible or ceases to be eligible for coverage under Medicare, as
described in Part A or B of Title XVIII of the Social Security Act (Medicare) or
Title XIX of the Social Security Act (Medicaid) (other than coverage consisting
solely of benefits under Section 1928 of the Social Security Act (the program
for distribution of pediatric vaccines));

 

(d)       with respect solely to Insurance Coverage or the Vision and Dental
Care Expense Account, a Participant takes a leave of absence under the Family
Medical Leave Act;

 

(e)       one of the following changes in status:

 

(1)       a change in a Participant’s legal marital status, including marriage,
death of a spouse, divorce, legal separation and annulment;

 

(2)       a change in the number of a Participant’s Dependents, including birth
of a child, death of a Dependent spouse or child, adoption of a child and
placement of a child for adoption;

 

(3)       a change in the employment status of a Participant or a Participant’s
spouse or a Participant’s Dependents, including: (A) a termination or
commencement of employment; (B) a strike or lockout; (C) a commencement of or
return from an unpaid leave of absence; (D) a change in worksite; or (E) a
change in employment status which causes a Participant or a Participant’s spouse
or Dependent to become or no longer satisfy the eligibility requirements under
the Plan or under any insurance policy pursuant to which Insurance Coverage is
provided;

 

(4)       an event which causes a Participant’s Dependent to satisfy or cease to
satisfy the eligibility requirements under the Plan or under any insurance
policy pursuant to which Insurance Coverage is provided, including attainment of
age, a change in student status, or any similar circumstance; or

 

 

9

 

--------------------------------------------------------------------------------



(5)       a change in the place of residence of the Participant or the
Participant’s spouse or Dependent.

(f)       Premium Changes

 

(1)       If, during the Plan Year, the cost of Insurance Coverage to the
Participant increases or decreases, the amount deducted from a Participant’s
Compensation shall be automatically adjusted on a prospective basis; or

 

(2)       If, during the Plan Year, the cost charged to a Participant for
Insurance Coverage significantly increases or decreases, a Participant may make
a corresponding change in his or her elections under the Plan. Changes that may
be made include, in the situation of an Eligible Employee who has not yet
commenced participation in the Plan, commencing participation in the Plan for
the purpose of electing the option with the reduced cost.

 

For purposes of this Section 3.3(f)(2), a significant change in the cost charged
to a Participant refers to an increase or decrease in the cost of an option
whether the increase or decrease results from an action taken by a Participant
(such as switching from full-time to part-time status) or from action by the
Plan Sponsor (such as reducing the amount of Plan Sponsor contributions).

 

(g)       Coverage Changes. A Participant may revoke or modify his existing
election for Insurance Coverage after the beginning of the Plan Year in the
event of the occurrence of any of the following events:

 

(1)       a significant curtailment of coverage under a Benefit Package Option
that is a Loss of Coverage, in which case the Participant may either make a new
election for coverage under another Benefit Package Option (only to the extent
offered by the Plan Sponsor in the case of Insurance Coverage) providing similar
coverage or drop coverage altogether if no similar Benefit Package Option is
available;

 

(3)       during a Plan Year, the addition of a Benefit Package Option, or the
significant improvement of an existing Benefit Package Option, in which case a
Participant may revoke his or her prior election under the Plan and, in lieu
thereof, make an election on a prospective basis for coverage under the new or
improved Benefit Package Option.

 

(4)       a change in coverage under another employer plan (including a plan of
the same employer or of another employer) that is intended to meet the
requirements of Code Section 125 under which a Participant’s spouse or Dependent
is covered (the “Other Employer Plan”), provided that one of the following
requirements is satisfied:

 

10

 

--------------------------------------------------------------------------------



(i)        the Other Employer Plan permits participants to make election changes
as provided under Treasury Regulations Sections 1.125-4(b) through (g); or

 

(ii)       the period of coverage or plan year under the Other Employer Plan is
different from the period of coverage or Plan Year for the Insurance Coverage.

 

(5)       if the Participant, spouse, or Dependent loses coverage sponsored by a
Governmental or Educational Institution Program, in which case a Participant may
elect on a prospective basis to add coverage for the Participant, spouse, or
Dependent.

 

(h)       COBRA. If a Participant or a Participant’s spouse or Dependent becomes
eligible for continuation coverage pursuant to Code Section 4980B or any similar
state law, the Participant may modify his existing election for the Vision and
Dental Care Expense Account or Insurance Coverage to increase the amount
deducted from Compensation to cover any premium increase for such continuation
coverage.

 

(i)        Significant Change in Health Coverage Attributable to Spouse’s
Employment. As to Insurance Coverage or the Vision and Dental Care Expense
Account, a Participant may revoke a prior election and make a new election where
there has been a significant change in the health coverage of the Participant’s
spouse attributable to the spouse’s employment.

 

3.4       Rejection of Elections. Anything to the contrary in the Plan
notwithstanding, the Plan Administrator shall reject any election to (a) receive
Insurance Coverage, (b) receive reimbursement for Qualifying Vision and Dental
Care Expenses, (c) make Health Savings Contributions, or, in the alternative,
shall reduce the amount elected for (x) reimbursement for Qualifying Vision and
Dental Care Expenses or (y) Health Savings Contributions even if such election
has already become effective, to the extent the Plan Administrator deems
necessary to assure that the Plan does not discriminate in favor of Highly
Compensated Employees in violation of Code Section 125 or any other applicable
provision of law. Any rejection or reduction of elections shall be made by the
Plan Administrator on a reasonable and nondiscriminatory basis. The Plan
Administrator shall ensure that Insurance Coverage to Key Employees shall not
exceed twenty-five percent (25%) of the aggregate of the benefits provided under
the Plan to all Participants in any Plan Year.

 

SECTION 4

VISION AND DENTAL CARE EXPENSE ACCOUNT

 

4.1       Establishment of Vision and Dental Care Expense Accounts.  A separate
non-interest bearing Vision and Dental Care Expense Account shall be maintained
on the books of the Primary Sponsor to reflect the amount allocated for each
Participant pursuant to his election under Plan Section 3.2(a) and the cost of
all reimbursements that he receives for Qualifying

 

11

 

--------------------------------------------------------------------------------



Vision and Dental Care Expenses. The Primary Sponsor shall credit to the Vision
and Dental Care Expense Account of each Participant, as of the effective date of
the election, the total amount the Participant has elected to contribute towards
reimbursements for Qualifying Vision and Dental Care Expenses for the Plan Year.
The Primary Sponsor shall, in accordance with and as often as permitted in the
administrative procedures established by the Plan Administrator for, debit the
Vision and Dental Care Expense Account of each Participant in the amount of any
reimbursement under the Plan made to or for the benefit of the Participant for
Qualifying Vision and Dental Care Expenses incurred during the Plan Year (or
during the applicable Grace Period) while he is a Participant.

 

4.2       Benefits Payable from Vision and Dental Care Expense Account. If a
Participant allocates any amount to his Vision and Dental Care Expense Account
for a Plan Year, the Participant, subject to limitations set forth in the Plan,
will be entitled to reimbursement from such account for the Qualifying Vision
and Dental Care Expenses with respect to the Participant, his spouse, or
Dependents incurred during the portion of the Plan Year in which he is a
Participant in the Vision and Dental Care Expense Account and during the
applicable Grace Period after the expiration of that Plan Year. Qualifying
Vision and Dental Care Expenses will be deemed to have been incurred on the date
in which the health care is provided and not when the Participant is billed,
charged for or actually pays for such care. If a Participant has not made all
his required contributions, no reimbursement shall be made to him except for
those Qualifying Vision and Dental Care Expenses incurred through the date for
which all the required contributions have been made. A Participant shall not be
reimbursed for Qualifying Vision and Dental Care Expenses to the extent that
such expenses are otherwise reimbursable to the Participant, his spouse or
Dependent. It is not necessary that a Participant actually pay Qualifying Vision
and Dental Care Expenses before being reimbursed for them, and the Plan
Administrator may, in its discretion, pay any such claim directly to the health
care provider. The Plan Administrator may require verification that the expenses
have been incurred by the Participant.

 

4.3       Payment of Claims. The Plan Administrator may establish reasonable
rules with regard to the minimum amounts and the frequency of reimbursements
hereunder.

 

4.4       No Reimbursements in Excess of Account.  No Participant may receive
reimbursement for Qualifying Vision and Dental Care Expenses to the extent they
exceed the balance in his Vision and Dental Care Expense Account.

 

4.5       Submission of Claims for Qualifying Vision and Dental Care Expenses. 
Claims shall be submitted for Qualifying Vision and Dental Care Expenses to the
service provider designated by the Plan Administrator in the form and manner and
at the time as may be established by the Plan Administrator. Participants may be
required to include a copy of the itemized bill reflecting the health care
provider, the name of the patient, the date of service, itemized charges, or
such other information as deemed necessary by the Plan Administrator to verify
the expenses or to comply with the Code and regulations issued thereunder.
Reimbursement of the Qualifying Vision and Dental Care Expenses shall be made at
such time and in accordance with the administrative procedures established by
the Plan Administrator.

 

12

 

--------------------------------------------------------------------------------



4.6       Time Limit for Claiming Benefits.  With respect to all claims for
reimbursement of Qualifying Vision and Dental Care Expenses, the Primary
Sponsor, unless otherwise instructed by the Plan Administrator for good cause,
shall not reimburse a Participant for any Qualifying Health Care Expense unless
a proper claim is received by the Plan Administrator no later than the earlier
of:

 

(a)       ninety (90) days following the date the Participant ceases to be an
Eligible Employee; or

(b)       ninety (90) days following the end of the Plan Year.

To qualify for reimbursement under this Section 4.6, the Qualifying Health Care
Expense must have been incurred during either the Plan Year or the Grace Period.

4.7       Forfeiture of Account.  Any balance remaining in the Vision and Dental
Care Expense Account of a Participant related to contributions for a Plan Year
shall be forfeited at the expiration of the time limit for claiming benefits
under Section 4.6. Forfeitures shall be used to reduce the administrative
expenses of the Plan.

 

SECTION 5      

ADMINISTRATION

 

5.1       Administrative Powers and Duties. The Plan Administrator shall have
discretionary authority to take all actions required to carry out the provisions
of the Plan in a manner consistent with the provisions of the Plan including the
power:

 

(a)       to administer the Plan for the exclusive benefit of Participants;

 

(b)       to interpret the Plan, and make rules and regulations under the Plan
to the extent deemed advisable by the Plan Administrator;

 

(c)       to decide all questions as to eligibility to become a Participant in
the Plan and as to the rights of Participants under the Plan;

 

(d)       to file or cause to be filed all annual reports, returns, schedules,
descriptions, financial statements and other statements as may be required by
any federal or state statute, agency, or authority within the time prescribed by
law or regulation for filing such documents;

 

(e)       to obtain from the Primary Sponsor, Eligible Employees, and
Participants information as shall be necessary to the proper administration of
the Plan;

 

(f)        to contract with insurance carriers or other suppliers as may be
necessary to provide for benefits under the Plan;

 

13

 

--------------------------------------------------------------------------------



(g)       to communicate to any insurer or other contract supplier of benefits
under the Plan in writing all information required to carry out the provisions
of the Plan;

 

(h)       to notify the Participants of the Plan in writing of any amendment or
termination of the Plan, or of a change in any benefits available under the
Plan;

 

(i)       to prescribe forms for Eligible Employees to make elections under the
Plan;

 

(j)       to compute the amount, manner and timing of benefits which shall be
payable to any Participant or other person in accordance with the provisions of
the Plan, and to determine the person to whom such benefits shall be paid;

 

(k)       to authorize the payment of benefits;

 

(l)       to appoint agents, counsel, accountants, consultants, and actuaries as
may be required to assist in administering the Plan; and

 

(m)       to do any other acts as it deems reasonably required to administer the
Plan in accordance with its provisions, or as may be provided for or required by
law.

 

5.2       Appointment of Plan Administrator. The Primary Sponsor shall have the
power, by written instrument, to appoint a Plan Administrator. The Plan
Administrator shall serve at the pleasure of the Primary Sponsor. The Plan
Administrator may resign by delivering written notice to the Plan Sponsor, or
may be removed if the Primary Sponsor delivers written notice to the Plan
Administrator. Any vacancy shall be filled by the Primary Sponsor.

 

5.3       Appeals Fiduciary. The Primary Sponsor shall appoint an Appeals
Fiduciary. The Appeals Fiduciary shall be required to review claims for benefits
payable under the Vision and Dental Care Expense Account that are initially
denied by the Plan Administrator and for which the claimant requests a full and
fair review pursuant to Section 5.8. The Appeals Fiduciary may not be the
individual who made the initial adverse determination with respect to any claim
the Appeals Fiduciary reviews and may not be a subordinate of any individual who
made the initial adverse determination. The Appeals Fiduciary (or any member of
a committee appointed to be the Appeals Fiduciary) may resign by delivering
written notice to the Primary Sponsor. The Primary Sponsor may remove the
Appeals Fiduciary (or any member of a committee appointed to be the Appeals
Fiduciary) by delivering written notice of the removal to the Appeals Fiduciary,
and, if applicable, to the individual being removed. Any vacancy shall be filled
by the Primary Sponsor.

 

5.4       Delegation of Responsibilities. The Plan Administrator and the Primary
Sponsor shall have the power, by written instrument, to delegate specific
responsibilities under the Plan to Eligible Employees, or to other individuals
or entities, each of whom shall serve at the pleasure of the entity that
appointed him. Any person so appointed may resign by delivering written notice
to the entity, or may be removed if the entity delivers written notice to that
person.

 

14

 

--------------------------------------------------------------------------------



5.5       Examination of Records. The Plan Administrator shall make available to
each Participant such of its records as pertain to the Participant for
examination at reasonable times during normal business hours.

 

5.6       Reliance on Tables, Etc.In administering the Plan, the Plan
Administrator shall be entitled, to the extent permitted by law, to rely
conclusively on all tables, valuations, certificates, opinions and reports which
are furnished by any accountant, counsel or other expert who is employed or
engaged by the Plan Administrator.

 

5.7       Claims Procedure. Any person who believes that he is entitled to a
benefit under the Plan shall have the right to file with the Plan Administrator
a written notice of claim for the benefit. The Plan Administrator shall follow
the following procedures with respect to claims for benefits filed under the
Plan.

 

(a)       Claims Other Than Under the Vision and Dental Care Expense Account.
For claims other than claims for benefits under the Vision and Dental Care
Expense Account, the Plan Administrator shall either grant or deny the claim
within ninety (90) days after its receipt of written notice of the claim, unless
special circumstances require an extension of time of up to an additional ninety
(90) days for processing the claim and appropriate notice to the claimant of the
extension is given before the end of the initial ninety-day period. Such notice
shall describe the circumstances requiring the extension, the additional
information needed to process the claim, if any, and the date by which the Plan
Administrator expects to render a decision. Any delay on the part of the Plan
Administrator in arriving at a decision shall not adversely affect benefits
payable under a granted claim. The failure to pay interest on the value of a
Participant’s Account during the processing of a claim shall not be deemed to be
an adverse effect attributable to Plan Administrator delay.

(b)       Vision and Dental Care Expense Account Claims. For claims for benefits
under the Vision and Dental Care Expense Account, the Plan Administrator will
grant or deny the claim within thirty (30) days after its receipt of written
notice of the claim, unless matters beyond the control of the Plan Administrator
require an extension of time of up to an additional fifteen (15) days for
processing the claim and notice to the claimant of the extension is given before
the end of the initial thirty-day period. Such notice shall describe the
circumstances requiring the extension, the additional information needed to
process the claim, if any, and the date by which the Plan Administrator expects
to render a decision. If additional information is required, the claimant shall
have forty-five (45) days after his receipt of the notice to provide the Plan
Administrator with the requested additional information. Any delay on the part
of the Plan Administrator in arriving at a decision shall not adversely affect
benefits payable under a granted claim. The failure to pay interest on the value
of a Participant’s Account during the processing of a claim shall not be deemed
to be an adverse effect attributable to Plan Administrator delay.

(c)       In the case of a denied claim, the Plan Administrator shall provide
written notice to the claimant setting forth:

(1)       the specific reason for the denial;

 

15

 

--------------------------------------------------------------------------------



(2)       specific reference to the pertinent Plan provisions on which the
denial is based;

(3)       a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why the material or
information is necessary;

(4)       an explanation of the Plan’s claim review procedures and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review;

(5)       in the case of a claim for benefits under the Vision and Dental Care
Expense Account, if an internal rule, guideline, protocol or other similar
criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline, protocol or
other similar criterion will be provided free of charge upon request; and

(6)       in the case of a claim for benefits under the Vision and Dental Care
Expense Account, if a denial of the claim is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of the Plan to the claimant’s medical circumstances or a statement that
such explanation will be provided free of charge upon request.

5.8       Review of Denied Claim.

 

(a)       Any Participant who makes a claim that is denied shall have the right
to appeal the denial of his claim to the Plan Administrator or the Appeals
Fiduciary, as described in Subsection (b) for a full and fair review at any time
within sixty (60) days (one-hundred eighty (180) days for claims under the
Vision and Dental Care Expense Account) after the claimant receives written
notice of the denial.  In the event of an appeal, the Plan Administrator or the
Appeals Fiduciary, as applicable, shall afford the claimant or his duly
authorized representative the opportunity:

(1)       to request, free of charge, reasonable access to, and copies of all
documents, records and other information relevant to the claim;

(2)       to submit written comments, documents, records, and other information
relating to the denied claim to the reviewer; and

(3)       to a review that takes into account all comments, documents, records
and other information submitted by the claimant or his duly authorized
representative relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

 

16

 

--------------------------------------------------------------------------------



(b)       With respect to claims for benefits under the Vision and Dental Care
Expense Account, any appeal of a claim for benefits shall be reviewed by the
Appeals Fiduciary. In deciding an appeal of any denial based in whole or in part
on a medical judgment (including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational or
not medically necessary or appropriate), the Appeals Fiduciary shall:

(1)       consult with a health care professional who has appropriate training
and experience in the field of medicine involved in the medical judgment; and

(2)       identify the medical and vocational experts whose advice was obtained
on behalf of the Plan in connection with the denial without regard to whether
the advice was relied upon in making the determination to deny the claim.

Notwithstanding the foregoing, the health care professional consulted pursuant
to this Subsection (b) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.

(c)       The final decision of the Plan Administrator shall be made not later
than sixty (60) days after its receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be made as soon as possible but not later than one hundred twenty
(120) days after receipt of the request for review and only after appropriate
notice to the claimant of such extension is given before the end of the initial
60-day period.  The notice shall indicate the special circumstances requiring
the extension and the date by which the Plan Administrator or the Appeals
Fiduciary, as applicable, expects to render a decision on the claim. The
decision shall be communicated in writing in a manner calculated to be
understood by the claimant and shall include the following:

(1)       the specific reasons for the decision;

(2)       specific references to pertinent Plan provisions on which the decision
is based;

(3)       a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the claimant’s claim for benefits; and

(4)       an explanation of the Plan’s claim review procedures and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review;

(5)       in the case of a claim for benefits under the Vision and Dental Care
Expense Account, if an internal rule, guideline, protocol or other similar
criterion is relied upon in making the adverse determination, either the
specific rule,

 

17

 

--------------------------------------------------------------------------------



guideline, protocol or other similar criterion; or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
decision and that a copy of such rule, guideline, protocol or other similar
criterion will be provided free of charge upon request;

 

(6)       in the case of a claim for benefits under the Vision and Dental Care
Expense Account, if a denial of the claim is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of the Plan to the claimant’s medical circumstances or a statement that
such explanation will be provided free of charge upon request; and

 

(7)       in the case of a claim for benefits under the Vision and Dental Care
Expense Account, a statement regarding the availability of other voluntary
alternative dispute resolution options.

 

To the extent permitted by law, the Plan Administrator’s or the Appeals
Fiduciary’s decision, as applicable, shall be final and binding on the
claimant.  The decision of the Plan Administrator or the Appeals Fiduciary shall
be the final review provided by the Plan.

 

5.9       Claims and Review Procedure for Insured Benefits. To the extent that
benefits hereunder are provided by an insurance company, the provisions of
Sections 5.7 and 5.8 shall not apply to claims for benefits, and claims shall be
filed with and subject to review by the insurance company.

5.10     Prohibition of Discrimination. Any discretionary acts to be taken under
the terms and provisions of the Plan by the Plan Administrator or by the Primary
Sponsor shall be uniform in their nature and application to all those similarly
situated, and no discretionary acts shall be taken that would be discriminatory
under the provisions of the Code relating to cafeteria plans, as such provisions
now exist or may from time to time be amended.

 

SECTION 6

AMENDMENT OR TERMINATION

 

6.1       Amendment of Plan. The Primary Sponsor, by action in writing approved
by its governing body or its delegate pursuant to normal administrative
procedures, may amend any or all provisions of the Plan at any time.

 

6.2       Termination of Plan. The Primary Sponsor, by action in writing
approved by its governing body or its delegate pursuant to normal administrative
procedures, may terminate the Plan in whole or in part. In the event of Plan
termination, all Compensation reduction elections shall be revoked and no
additional amounts shall be credited towards Insurance Coverage, Vision and
Dental Care Expense Accounts, or Health Savings Contributions on a pre-tax
basis.

 

 

18

 

--------------------------------------------------------------------------------



6.3       Preservation of Rights. Termination or amendment of the Plan shall not
affect the right of any Participant to claim reimbursement for expenses incurred
prior to the termination or amendment, as the case may be, to the extent the
expenses are reimbursable under the terms of the Plan prior to the effective
date of the termination or amendment.

 

SECTION 7        

ADOPTION OF PLAN BY AFFILIATES

 

Any trade or business related to the Primary Sponsor by function or operation
and any Affiliate, if the trade or business or Affiliate is authorized to do so
by a resolution adopted by the Primary Sponsor, may adopt the Plan by written
action of the trade or business or Affiliate. Any adoption shall be evidenced by
certified copies of resolutions of the board of directors or other appropriate
governing body of the trade or business or Affiliate indicating the adoption.
The resolution shall state and define the Effective Date for the purpose of the
adopting trade or business or Affiliate. Each Plan Sponsor other than the
Primary Sponsor may terminate its participation in the Plan (unless the
termination of participation would adversely affect the status of the Plan under
Section 125 of the Code as to any other Plan Sponsor) by written notice to the
Primary Sponsor and written action of the Plan Sponsor evidenced by certified
copies of resolutions of its board of directors or other appropriate governing
body indicating the termination of participation. 

 

SECTION 8        

MISCELLANEOUS

 

8.1       Communication to Eligible Employees.  Each Plan Sponsor shall promptly
notify all Eligible Employees of the availability and terms of the Plan. 

 

8.2       No Employment Rights Created.  Neither the establishment of the Plan
nor participation therein shall be construed as giving any Eligible Employee the
right to continued employment with a Plan Sponsor. 

 

8.3       Legally Enforceable.  All Plan Sponsors intend that the terms of the
Plan, including those relating to coverage and benefits, are legally
enforceable.

 

8.4       Unfunded Plan.  The Primary Sponsor shall have the authority to, but
need not, establish a trust or other arrangement for holding contributions to
the Plan.  Nothing contained in the Plan shall give any Participant any right,
title, or interest in any property of a Plan Sponsor. 

 

8.5       Nonalienation.  No benefit or other sum at any time reimbursable under
the Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the person entitled to the benefit, and
any attempt to anticipate, sell, transfer, assign, pledge, encumber, or charge
the same shall be void.

 

 

19

 

--------------------------------------------------------------------------------



8.6       No Guarantee of Tax Consequences.  Neither the Plan Administrator nor
a Plan Sponsor makes any commitment or guarantee that any amounts reimbursed
under the Plan will be excludable from the Participant’s gross income for
federal or state income tax purposes, or that any other federal or state tax
treatment will apply to or be available to any Participant.  It shall be the
obligation of each Participant to determine whether each reimbursement under the
Plan is excludable from the Participant’s gross income for federal and state
income tax purposes, and to notify the Plan Sponsor if the Participant has
reason to believe that any reimbursement is not so excludable. 

 

8.7       Notice of Address.  Each Participant shall file a current mailing
address and any address change with the Plan Administrator.  Any mailing under
the Plan which is addressed to a Participant’s most recent address so filed
shall for all purposes be presumed to have been received by the Participant and
the Plan Administrator shall not be obliged to search for or ascertain the
Participant’s whereabouts.

 

8.8       Indemnification of Fiduciaries.  To the extent permitted by law, a
Plan Sponsor shall indemnify and hold harmless the Plan Administrator, any
Participant, any Eligible Employee, and any other person to whom the Plan
Sponsor or the Plan Administrator has delegated fiduciary or other duties under
the Plan, against any and all claims, losses, damages, expenses, and liabilities
arising from any act or failure to act that constitutes or is alleged to
constitute a breach of the person’s responsibilities in connection with the Plan
under applicable law, unless the same is determined to be due to gross
negligence, willful misconduct, or willful failure to act.

 

8.9       Indemnification of Plan Sponsor by Participants.  If any Participant
receives payments under the Plan that are for taxable benefits, the Participant
shall indemnify and reimburse a Plan Sponsor for any liability it may incur for
failure to withhold federal or state income tax or Social Security tax from the
reimbursements or payments.

 

8.10     Titles and Headings.  The titles and headings of the Sections of the
Plan are placed herein for convenience of reference only, and in the case of any
conflicts, the text of the Plan, rather than the titles or headings, shall
control.

 

8.11     Gender and Number.  The masculine pronoun, wherever used herein, shall
include the feminine pronoun, and the singular shall include the plural, except
where the context requires otherwise.

 

8.12     Applicable Law.  The provisions of the Plan shall be construed
according to the laws of the State of Tennessee, except as superseded by federal
law, and in accordance with the Code.  The Plan is intended to be a cafeteria
plan under Section 125 of the Code, and shall be construed accordingly.

 

 

20

 

--------------------------------------------------------------------------------



SECTION 9

HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996

 

9.1       Compliance. Pursuant to the Health Insurance Portability and
Accountability Act of 1996, as amended (“HIPAA”) and the regulations promulgated
thereunder, the Plan will comply with:

 

(a)       The Standards for Privacy of Individually Identifiable Health
Information (the “Privacy Standards”) at 45 CFR, Part 160, Subpart A, and Part
164, Subpart E; and

 

(b)       Effective April 20, 2006, the Security Standards for the Protection of
Electronic Protected Health Information (the “Security Standards”) at 45 CFR,
Part 160, Subpart A, and Part 164, Subpart C.

 

 

9.2

Disclosure of Summary Health Information to the Plan Sponsor.  

 

(a)       In accordance with the Privacy Standards, the Plan may disclose
Summary Health Information to the Plan Sponsor, if the Plan Sponsor requests the
Summary Health Information for the purpose of (1) obtaining premium bids from
health plans for providing health insurance coverage under this Plan, or (2)
modifying, amending or terminating the Plan.

 

(b)       “Summary Health Information” may be individually identifiable health
information and it summarizes the claims history, claims expenses or the type of
claims experienced by individuals in the Plan, but it excludes all identifiers
that must be removed for the information to be de-identified, except that it may
contain geographic information to the extent that it is aggregated by five-digit
zip code.

 

9.3       Disclosure of Protected Health Information (“PHI”) to the Plan Sponsor
for Plan Administration Purposes. In order that the Plan Sponsor may receive and
use PHI for Plan Administration purposes, the Plan Sponsor agrees to:

 

(a)       Not use or further disclose PHI other than as permitted or required by
the Plan documents or as required by law (as identified in the Privacy
Standards);

 

(b)       Ensure that any agents, including a subcontractor, to whom the Plan
Sponsor provides PHI received from the Plan agree to the same restrictions and
conditions that apply to the Plan Sponsor with respect to such PHI;

 

(c)       Not use or disclose PHI for employment-related actions and decisions
or in connection with any other benefit or employee benefit plan of the Plan
Sponsor, except pursuant to an authorization which meets the requirements of the
Privacy Standards;

 

(d)       Report to the Plan any PHI use or disclosure that is inconsistent with
the uses or disclosures provided for of which the Plan Sponsor becomes aware;

 

21

 

--------------------------------------------------------------------------------



(e)       Make available PHI in accordance with Section 164.524 of the Privacy
Standards (45 CFR 164.524);

 

(f)       Make available PHI for amendment and incorporate any amendments to PHI
in accordance with Section 164.526 of the Privacy Standards (45 CFR 164.526);

 

(g)       Make available the information required to provide an accounting of
disclosures in accordance with Section 164.528 of the Privacy Standards (45 CFR
164.528);

 

(h)       Make its internal practices, books and records relating to the use and
disclosure of PHI received from the Plan available to the Secretary of the U.S.
Department of Health and Human Services (“HHS”), or any other officer or
employee of HHS to whom the authority involved has been delegated, for purposes
of determining compliance by the Plan with Part 164, Subpart E, of the Privacy
Standards (45 CFR 164.500 et seq.);

 

(i)       If feasible, return or destroy all PHI received from the Plan that the
Plan Sponsor still maintains in any form and retain no copies of such PHI when
no longer needed for the purpose for which disclosure was made, except that, if
such return or destruction is not feasible, limit further uses and disclosures
to those purposes that make the return or destruction of the PHI infeasible; and

 

(j)       Ensure that adequate separation between the Plan and the Plan Sponsor,
as required in Section 164.504(f)(2)(iii) of the Privacy Standards (45 CFR
164.504(f)(2)(iii)), is established as follows:

 

(1)       Such employees, or classes of employees, or other persons under the
control of the Plan Sponsor as discussed in the Plan Sponsor’s HIPAA policies
and procedures., shall be given access to the PHI to be disclosed.

 

(2)       The access to and use of PHI by the individuals described in
Subsection (1) above shall be restricted to the Plan Administration functions
that the Plan Sponsor performs for the Plan.

 

(3)       In the event any of the individuals described in Subsection (1) above
do not comply with the provisions of the Plan documents relating to use and
disclosure of PHI, the Administrator shall impose reasonable sanctions as
necessary, in its discretion, to ensure that no further non-compliance occurs.
Such sanctions shall be imposed in accordance with the Plan Sponsor’s current
policy violation sanctions.

 

“Plan Administration” activities are limited to activities that would meet the
definition of payment or health care operations, but do not include functions to
modify, amend or terminate the Plan or solicit bids from prospective issuers.
“Plan Administration” functions include quality

 

 

22

 

--------------------------------------------------------------------------------



assurance, claims processing, auditing, monitoring and management of carve-out
plans, such as vision and dental. It does not include any employment-related
functions or functions in connection with any other benefit or benefit plans.

 

The Plan shall disclose PHI to the Plan Sponsor only upon receipt of a
certification by the Plan Sponsor that (x) the Plan documents have been amended
to incorporate the above provisions, and (y) the Plan Sponsor agrees to comply
with such provisions.

 

9.4       Disclosure of Certain Enrollment Information to the Plan Sponsor.
Pursuant to Section 164.504(f)(1)(iii) of the Privacy Standards (45 CFR
164.504(f)(1)(iii)), the Plan may disclose to the Plan Sponsor information on
whether an individual is participating in the Plan or is enrolled in or has
disenrolled from a health insurance issuer or health maintenance organization
offered by the Plan to the Plan Sponsor.

 

9.5       Disclosure of PHI to Obtain Stop-loss or Excess Loss Coverage.     The
Plan Sponsor hereby authorizes and directs the Plan, through the Plan
Administrator or the third party administrator, to disclose PHI to stop-loss
carriers, excess loss carriers or managing general underwriters (MGUs) for
underwriting and other purposes in order to obtain and maintain stop-loss or
excess loss coverage related to benefit claims under the Plan. Such disclosures
shall be made in accordance with the Privacy Standards.

 

9.6       Other Disclosures and Uses of PHI. With respect to all other uses and
disclosures of PHI, the Plan shall comply with the Privacy Standards.

 

9.7       Disclosure of Electronic PHI to the Plan Sponsor for Plan
Administration Purposes.  In order that the Plan Sponsor may receive and use
electronic PHI for Plan Administration purposes, the Plan Sponsor agrees to:

 

(a)       Implement administrative, physical and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of the electronic PHI that it creates, receives, maintains or
transmits on behalf of the Plan, as required by Part 164, Subpart C, of the
Security Standards (45 CFR 164.300 et seq.);

 

(b)       Ensure that the adequate separation required by Section
164.504(f)(2)(iii) of the Privacy Standards (45 CFR 164.504(f)(2)(iii) is
supported by reasonable and appropriate security measures;

 

(c)       Ensure that any agent, including a subcontractor, to whom it provides
electronic PHI agrees to implement reasonable and appropriate security measures
to protect the electronic PHI; and

 

(d)       Report to the Plan any Security Incident of which it becomes aware.
“Security Incident” means the attempted or successful unauthorized access, use,
disclosure, modification, or destruction of information or interference with
systems operations in an information system.

 

 

23

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Indenture to be executed
as of the day and year first above written.

 

RUBY TUESDAY, INC.

 

 

By: /s/ Samuel E. Beall, III

 

Title: Chairman, CEO and President

 

 

24

 

 